Citation Nr: 1547986	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include obstructive sleep apnea and chronic cough, also claimed as due to Agent Orange herbicide exposure

2.  Entitlement to service connection for an acquired psychiatric disorder also claimed as due to Agent Orange herbicide exposure.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  The Board further notes that the Veteran's service representative was not present at the hearing but the Veteran expressly stated on the records that he waived the representative's presence and elected to proceed with the hearing.  

The Board notes the RO specifically denied a claim seeking entitlement to service connection for sleep apnea in an August 2014 rating decision and the Veteran subsequently filed an August 2014 notice of disagreement.  Despite the RO's actions, the Board finds the matter was already on appeal as part of the Veteran's original claim seeking entitlement to service connection for a respiratory condition in 2011.  After the February 2012 denial, the Veteran indicated he slept with a breathing machine and had been diagnosed with sleep apnea.  The April 2013 Statement of the Case (SOC) recharacterized the respiratory disorder issue to include sleep apnea and denied the claim on the merits.  The Veteran continued his appeal in an April 2013 substantive appeal and testified before the Board as to all respiratory conditions, to include sleep apnea.  Thus, the matter is properly before the Board on appeal here.

In March 2015, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A respiratory disorder, to include obstructive sleep apnea and chronic cough was not present in service, and a respiratory disorder, to include obstructive sleep apnea and a chronic cough, first diagnosed after service, is unrelated to an injury, disease, or event in service including Agent Orange exposure.

2.  An acquired psychiatric disorder, including depression, was not present in service, and an acquired psychiatric disorder, including depression, first diagnosed after service, is unrelated to an injury, disease, or event in service including Agent Orange exposure.


CONCLUSION OF LAW

1.  The criteria for service connection for a respiratory disorder including obstructive sleep apnea and chronic cough are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder including depression are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in October 2011.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in May 2015 and a hearing before the undersigned in March 2015.  

The reports of the May 2015 VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as opinions with a rationale as to the relationship of the disabilities to service.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned Veterans Law Judge (VLJ) identified the issues and asked the Veteran questions to provide details regarding the onset of symptoms and to identify all diagnoses regarding respiratory disorders.  Questions were asked about who he has seen for his disabilities and whether the records were available for VA review, particularly private treatment.  As to both disabilities, he was asked specifically about when he noticed symptoms started and their level of severity or what treatment he has received. 

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for a respiratory disorder and an acquired psychiatric disorder.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his service representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sleep apnea, a chronic cough, and depression are not listed as a disease under § 3.309 as a chronic disease.  

The Veteran served in Vietnam.  A Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b) (1); see 61 Fed. Reg. 41,368 -41,371.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Respiratory disabilities such as sleep apnea and acquired psychiatric disorders such as depression are not listed as a disease associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002); 68 Fed. Reg. 27,630 (May 20, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010); 77 Fed. Reg. 47924, 47927 (Aug. 10, 2012).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11  (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  




Principles of Evidence

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  
Effect of Lay Evidence

The Board recognizes that the Veteran's evidence includes his opinions as to when his respiratory and psychiatric disabilities began or what caused them, specifically Agent Orange.  As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of onset and ongoing presence of symptoms.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of, for example, a respiratory disorder, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claims before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays, pulmonary function testing, and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis of a respiratory disability or psychiatric disorder and the relationship of a diagnosis or symptom to service, including Agent Orange exposure, is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis of a disability or its cause.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

Facts

Service treatment records are silent as to any complaints, treatment, or diagnoses related to mental health disabilities or respiratory disabilities.  The Veteran's military personnel records confirm his presence in Vietnam in September 1970, during the Vietnam War Era.  There are no records of treatment for over two decades after separation from service.  

In August 1994 the Veteran presented to a private emergency room complaining of chest pain for six months.  The Veteran attributed the chest pains to work related stress.  Diagnostic tests at that time, however, were within normal limits. 
VA outpatient treatment records confirm complaints of trouble sleeping and respiratory disturbances in 2012. A sleep study was ordered, and the Veteran was diagnosed with mild obstructive sleep apnea in October 2012.  He was issued a CPAP machine, which he has been using to good effect ever since.

The Veteran first sought mental health treatment in February 2012.  He reported he experienced an increase in depression, anxiety, and sleep disturbances since his wife died approximately one year earlier.  Prior to this, he was laid off from his job lost his home, and forced to move due to living expenses.  The Veteran noted that he finds himself wanting to be alone, has a low energy level, no desire to interact with others, and an increase in sleep disturbances.  The diagnosis was adjustment disorder, rule out depression.

In May 2012, the Veteran complained of an increase in anxiety and depression.  He detailed an ongoing dispute with his neighbors and believed they were harassing him.  His mental health care provider noted the Veteran appeared to focusing on them and watching them so closely that he was becoming more anxious and worried.  

In June 2012, the Veteran stated he is doing better in his mood and negative thoughts.  The Veteran also reported adoptive tactics to avoid his troublesome neighbors and focused more on his own issues because he realizes he cannot control them.  This change in thinking had a positive effect on his mind.  The Veteran reported becoming more physically active, spending more time playing music, and had written a country song.  He worked on home improvements and planned to go hiking and ginseng hunting.  Finally the Veteran identified healthful relationships with individuals to socialize with.  The caregiver noted the Veteran appeared calmer, not as emotional, and appeared relaxed.  

In July 2012, the Veteran reported doing better with mood and sleep, utilizing coping skills and reminding himself that he is not responsible for other's actions.  This behavior played a large part in helping his mood.  He felt that he had developed issues after the many changes of the past few years (losing his job, his house, his wife, and moving to a new area).  He stated that he felt he had adjusted to these many changes and accepted that there was nothing he could do about the changes.  He continued to look for new activities such as golf, working on his house, and enjoying the company of a female friend.  The Veteran agreed he had more energy and felt more motivated.

In August 2012 the care provider observed that the change in the Veteran's thinking has changed his mood.  The Veteran still had neighbor problems but the Veteran reported he could not change them and recalled that when he first sought treatment, he was focused on his anxiety and fear of problems with the neighbors.  The diagnosis was depression and his GAF score was 70.  

In December 2012, the Veteran reported that he was doing good, without any significant change, and his mood has been stable.  He misses his wife but has come to accept her death and has no agitation or anger dealing with his neighbors.  He was discharged from treatment but will call if he required further mental health treatment.

In February 2014, the Veteran denied experiencing depression or anxiety.  

In June 2014, the Veteran complained of a cough for one month, which was identified as acute bronchitis

By February 2015, the Veteran's sleep apnea was described as stable, and denied any feelings of depression or anxiety.  He had normal findings of his respiratory system and his throat.  He described, however, having clear thick drainage in the morning.  He was prescribed an antihistamine and an inhaler.

A pulmonary function test in May 2015 did not show airflow obstruction and a chest X-ray was clear.  

Also in May 2015, the Veteran was provided a VA examination regarding respiratory disorders.  The Veteran reported sleep apnea has bothered him for many years since the 1990s.  His breathing problems also began in the 1990s and he started having a cough in the morning.  He did not recall any trouble breathing in service and last smoked upon induction into the military.  The examiner noted that a primary caregiver in February 2015 diagnosed allergies and prescribed an inhaler after the Veteran complained of clear drainage and cough.  The examiner noted that diagnosis is based upon the inhaler improving airflow and also the Veteran received an allergic rhinitis medication.  The examiner also stated the Veteran has no other diagnosed pulmonary conditions of asthma, COPD or other respiratory issues other than seasonal allergies causing drainage and morning cough and obstructive sleep apnea.  

As the examiner remarked, the four major risk factors for developing obstructive sleep apnea are: 1.) male sex, 2.) obesity, 3.) craniofascial abnormalities, and 4.) increasing age.  The examiner consulted the National Institute of Medicine's "Veterans and Agent Orange " publication dated in 2014.  Obstructive sleep apnea was not found to have either a causal nor proximal relationship to dioxin herbicide exposures.  The examiner emphasized that the National Institute of Medicine's report includes not only studies about Veterans, but also the production workers of various dioxins all over the world and  longitudinal studies of environmental exposure sites.  Further, the Veteran's service treatment records are silent to any mention of any respiratory complaint, cough, or sleep disordered breathing.

The Veteran's symptomatic cough and clear drainage since 1990s has a strong relationship to allergic rhinitis.  The Veteran's inhalers and Singulair are prescribed to improve airflow due to his allergic rhinitis condition.  The pulmonary function tests have been interpreted by 2 pulmonologists and no pathology was identified from the pulmonary function tests.  The Veteran does not have either a historical or a formal diagnosis of pulmonary condition or disease.  Therefore, the Veteran does not have a diagnosed a pulmonary condition.  Also, the service treatment records do not mention allergic rhinitis during Vietnam and symptoms did not start until two decades later (the 1990's).  Again citing the National Institute of Medicine's report on "Veterans and Agent Orange-Update 2014" a relationship between allergic rhinitis and exposure to herbicides has not been shown.  Therefore, the examiner concluded that the Veteran's sleep apnea disorder and chronic cough are less likely than not related to service.  

The Veteran also received a mental health examination in May 2015 for a diagnosis of an unspecified depressive disorder.  The disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the Veteran's ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He married before he entered service and remained married for over 40 years until his wife died.  He has remained close to his children.  He also was employed for thirty seven years until he was laid off in 2008.  He enjoys spending leisure time with his girlfriend, playing the guitar, and doing mechanical work. 

The Veteran denied any mental health problems before service but stated he was depressed in service when he was drafted and had to leave a new wife behind.  He feared being court martialed if he did not follow orders.  He became depressed after separation because it was a difficult time for him.  He had been promised work upon returning from service, but turned away because of his service in Vietnam.  He did not get work until he omitted Vietnam service from job applications.  Once he found work, he felt okay but felt down over the years.  The examiner noted no mental health treatment until February 2012 when the Veteran sought treatment at the VAMC after losing his job, house, and wife and had to move.  By July 2012, the Veteran had adjusted to the many changes and accepted the changes.  The mental status examination did not reveal any abnormalities.  

The VA examiner concluded that the Veteran's current depression disorder was less likely than not the result of service.  The examiner noted that "depression" is a term with wide meaning.  According to the APA Dictionary of Psychology (2007), the first definition of depression is "dysphoria that can vary in severity from a fluctuation in normal mood to an extreme feeling of sadness, pessimism, and despondency."  One would expect a newly married young man who was forced into the service to have an abreaction (depression, sadness, anger, etc.) to his life circumstances.  Likewise, it would be normal to develop an abreaction in response to being refused employment based on one's veteran status after bravely serving the country.  The second definition of depression in the APA Dictionary of Psychology is "in psychiatry, any of the Depressive Disorders."  A disorder is defined as "a group of symptoms involving abnormal behaviors, persistent or intense distress, or a disruption of physiological functioning." (APA, p. 288)

Thus, the examiner determined that the Veteran may have experienced a depressed mood upon entering the service and after, however there is no evidence that this was present to an abnormal degree, i.e., a disorder until 2012.  The Veteran remained married for over 40 years.  He worked steadily for the same company for 37 years.  In their first encounter, his therapist wrote "patient reports that he has experienced increase in depression, anxiety and sleep disturbances, his wife died approximately one year ago, prior to this he was laid off from his job, lost his home and was forced to move back into the area due to living expenses."  This highlighted several significant life stressors that occurred relatively close together.  The evidence does not support presence of a depressive disorder until 2012, which developed in response to several psychosocial stressors.  His mood improved with counseling and medication.  The Veteran's current presentation, symptom endorsement, and history are most consistent with an unspecified depressive disorder, with symptoms controlled by medication.  Therefore, the examiner concluded that it is less likely than not that Veteran's unspecified depressive disorder began in service or was caused by service.  The examiner stated he could not comment on a possible etiology involving Agent Orange exposure, since this was outside the scope of his expertise as a psychologist.  

The Veteran claims he suffered with depression continuously since returning from Vietnam, but did not seek treatment until his wife passed away in 2011.  At that time, he stated his depression symptoms worsened.  He wants to be alone and gets mad over things that would not bother other people.  

The Veteran originally stated in November 2011 and again in his testimony before the Board in 2014 that he suffered with respiratory problems, to include a chronic cough, since the 1980s, over a decade after service.  In an April 2013 statement, however, the Veteran stated his respiratory problems began in the 1970s shortly after separation from service.  He further indicated he was not diagnosed with sleep apnea until 1999, although his wife had complained of his snoring for years. 

The Veteran testified as to continuous symptoms of depression since service and believing in his heart that his respiratory problems and depression are related to his service in Vietnam, to include Agent Orange exposure.

Analysis

The Veteran's military personnel records confirm his presence in Vietnam in September 1970, during the Vietnam War Era.  Thus, his exposure to Agent Orange herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6).  Neither sleep apnea nor depression, however, are conditions presumptively associated with Agent Orange exposure.  See 38 C.F.R. § 3.309(e).

Service Connection for a Respiratory Disorder

Although the Veteran claimed a respiratory disorder since separation, that is his lay opinion.  As discussed above, the Veteran's lay opinion that he had a respiratory disorder by the time he left service or caused by Agent Orange exposure is not competent evidence that the Board can consider.  Furthermore, he has been inconsistent as to when his respiratory disorder symptoms began.  While at times, such as when the Veteran filed his claim in November 2011 and again in his testimony before the Board in 2014, he has stated that he suffered respiratory problems since the 1980s, or over a decade after service.  In an April 2013 statement, however, the Veteran stated his respiratory problems began in the 1970s shortly after separation from service.  Therefore, on the basis of the service treatment records and the other evidence, including his inconsistent statements, in the absence of any clinical finding or diagnosis, a respiratory disorder is not shown to have had onset during service.  38 C.F.R. § 3.303(a).

As noted above, the Veteran's sleep apnea or chronic cough are not one of the chronic diseases listed in 38 C.F.R. § 3.309.  That finding or the finding that it did not affirmatively have its onset in service, however, does not preclude a finding of service connection for a respiratory disability if all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
In this instance, there are no in- service treatment records of the Veteran for any respiratory problems.  Moreover, the evidence does not establish the presence of a respiratory disability since separation.  Instead, the evidence establishes an onset of symptoms and disability well after service.  The available evidence demonstrates the first time he sought treatment was 2012, when he was diagnosed with sleep apnea.  Thus, the evidence establishes an onset of symptoms and disability well after service.  Even by the Veteran's statements, he admits the earliest he sought treatment for sleep apnea (or a chronic cough) was 2012, which is approximately 40 years after service.  

In the absence of a competent nexus opinion, the initial demonstration of the current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the Board finds that the lapse of time from separation in January 1970 to the first notation of complaints or treatment of sleep difficulties in October 2012 more probative than the Veteran statements and weighs against the Veteran's assertions of an earlier onset of symptoms. 

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the Veteran's evidence fails not because of the lack of medical documentation; rather the assertions of nonstop symptoms are not credible and less probative than the negative evidence, which interrupts the onset and persistent symptoms.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of an injury or symptoms, or diagnosis of a respiratory disorder by a test in or shortly after separation is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in- service treating medical records and subsequent treating records against the Veteran's statements that an injury, disease, or event in service has caused him problems in or since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for over 40 years following separation.  

The Board has thus determined that while the Veteran is competent to provide lay evidence concerning the onset of his respiratory symptoms, he is not as credible as the documented medical evidence that establishes that the onset of symptomatology occurred after service.  The Board has therefore assigned little weight to the Veteran's assertions of onset in service and unceasing symptoms since service.  In this case, to the extent that the Veteran asserts non-stop or permanent symptoms since separation, the Veteran is not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, or credible evidence of ongoing symptomatology, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

The Board finds the unfavorable medical opinion of the December 2014 VA examiner is well reasoned, detailed, provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner acknowledged the Veteran's evidence of the onset of symptoms in service and does not dispute the type and extent of symptoms by the Veteran.  The examiner also did not base the opinion solely upon the absence of a respiratory diagnosis in service.  Instead, citing medical literature, there is insufficient scientific basis to conclude that sleep apnea or a chronic cough (due to allergic rhinitis) is directly attributable to Agent Orange.  Furthermore, the Veteran's current sleep apnea is likely a combination of many factors to include age, hereditary factors (gender and anatomy), and lifestyle.  

The examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Being based on a complete review of the record, these opinions also take into account the Veteran's own assertions, but the examiner has determined the Veteran's assertions do not establish a relationship to service.  The Board therefore finds that the opinion of the December 2014 VA examiner as persuasive evidence against the claim for service connection for sleep apnea or a chronic cough due to allergic rhinitis.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current respiratory disorder or the relationship to service, which opposes, rather than supports, the claim.

Accordingly, the weight of the medical evidence is against an association or link between the claimed respiratory disorders, sleep apnea and a chronic cough, and service.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for Depression

The Veteran claims he developed depression upon entering service, had depression immediately after separation, and that he has been depressed at some level ever since.  That is his lay opinion that he had depression.  As discussed above, the Veteran's lay opinion that he had depression by the time he left service or its cause is not competent evidence that the Board can consider.  Therefore, on the basis of the service treatment records and the other evidence, in the absence of any clinical finding or diagnosis, depression or any other acquired psychiatric disorder is not affirmatively shown to have had onset during service.  38 C.F.R. § 3.303(a).

As noted above, depression is not a chronic disease listed in 38 C.F.R. § 3.309.  That finding or the lack of affirmative evidence of its existence in service does not preclude a finding of service connection for an acquired psychiatric disorder, including depression, if all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this instance, there are no in- service treatment records of the Veteran for depression or any other acquired psychiatric disorder.  Moreover, the evidence does not establish the presence of an acquired psychiatric disorder since service.  Instead, the evidence establishes an onset of symptoms and disability well after service.  The available evidence demonstrates the first time he sought treatment was 2012, when he suffered several losses such as his wife, his job, and his house.  Thus, the evidence establishes an onset of symptoms and disability well after service.  

In the absence of a competent nexus opinion, the initial demonstration of the current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the Board finds that the lapse of time from separation in January 1970 to the first notation of complaints or treatment of mental health symptoms in February 2012 more probative than the Veteran statements and weighs against the Veteran's assertions of an earlier onset of symptoms. 

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the Veteran's evidence fails not because of the lack of medical documentation; rather the assertions of nonstop symptoms are not credible and less probative than the negative evidence, which interrupts the onset and persistent symptoms.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of an injury or symptoms, or diagnosis of an acquired psychiatric disorder in or shortly after separation is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in- service treating medical records and subsequent treating records against the Veteran's statements that an injury, disease, or event in service has caused him problems in or since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for over 40 years following separation.  

The Board has thus determined that while the Veteran is competent to provide lay evidence concerning the onset of his depression symptoms, he is not as credible as the documented medical evidence that establishes that the onset of symptomatology occurred after service.  The Board has therefore assigned little weight to the Veteran's assertions of onset in service and persistent symptoms since service.  In this case, to the extent that the Veteran asserts non-stop or permanent symptoms since separation, the Veteran is not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, including Agent Orange, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

The Board finds the unfavorable medical opinion of the December 2014 VA examiner is well reasoned, detailed, provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner acknowledged the Veteran's evidence of symptoms in service and does not dispute the type and extent of symptoms by the Veteran.  The examiner also did not base the opinion solely upon the absence of psychiatric symptoms or diagnosis in service.  Instead, he noted that each time the Veteran asserted depression symptoms, it was a natural response to life stressors.  Citing medical literature, there is insufficient evidence that the Veteran had depression that rose to the clinical level for the diagnosis of depression, i.e., abnormal behaviors, persistent or intense distress, or a disruption of physiological functioning.

The examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Being based on a complete review of the record, these opinions also take into account the Veteran's own assertions, but the examiner has determined the Veteran's assertions do not establish a relationship to service.  The Board therefore finds that the opinion of the December 2014 VA examiner as persuasive evidence against the claim for service connection for depression or an acquired psychiatric disorder.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current depression disorder or the relationship to service, which opposes, rather than supports, the claim.

The Board is aware that the VA examiner, a psychologist, stated he lacked the expertise to comment on the relationship of Agent Orange to depression.  The VA examiner concluded that the Veteran's depression, regardless of the cause, is unrelated to service but instead has resulted from more recent life stressors that responded to relatively immediate treatment.  The Board finds that this reasoning sufficiently eliminates any in-service cause, including Agent Orange.

Accordingly, the weight of the medical evidence is against an association or link between depression and service.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


